Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00031-CR

                                       Tammie Len JOLLIFF,
                                            Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 16-2211-CR-A
                             Honorable Jessica Crawford, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: March 14, 2018

DISMISSED

           Pursuant to a plea-bargain agreement, Tammie Len Jolliff pled guilty to aggravated robbery

and was sentenced to twenty years in prison in accordance with the terms of her plea-bargain

agreement. On December 12, 2017, the trial court signed a certification of defendant’s right to

appeal stating that this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX.

R. APP. P. 25.2(a)(2). After Jolliff filed a notice of appeal, the trial court clerk sent copies of the

certification and notice of appeal to this court. See id. 25.2(e). The clerk’s record, which includes

the trial court’s Rule 25.2(a)(2) certification, has been filed. See id. 25.2(d).
                                                                                         04-18-00031-CR


        “In a plea bargain case ... a defendant may appeal only: (A) those matters that were raised

by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission to

appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes the

punishment assessed by the court does not exceed the punishment recommended by the prosecutor

and agreed to by the defendant. See id. The clerk’s record does not include a written motion filed

and ruled upon before trial; nor does it indicate that the trial court gave Jolliff permission to appeal.

See id. The trial court’s certification, therefore, appears to accurately reflect that this is a plea-

bargain case and that Jolliff does not have a right to appeal. We must dismiss an appeal “if a

certification that shows the defendant has the right of appeal has not been made part of the record.”

Id. 25.2(d).

        We, therefore, informed Jolliff that this appeal would be dismissed pursuant to Texas Rule

of Appellate Procedure 25.2(d), unless an amended trial court certification showing that Jolliff had

the right to appeal was made part of the appellate record. See TEX. R. APP. P. 25.2(d), 37.1; Daniels

v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order). No such amended trial court

certification has been filed. This appeal is, therefore, dismissed pursuant to Rule 25.2(d).

                                                    PER CURIAM

DO NOT PUBLISH




                                                  -2-